    Case 7:12-cr-00169-CS Document 24 Filed 12/23/19 Page 1 of 2




                                   December 23, 2019


BY CM/ECF

Hon. Cathy Seibel
United States District Judge
Southern District of New York
The Hon. Charles L. Brieant Jr. Federal
  Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601-4150

Re: Jose Rivera v. United States, No. 7:16-cv-4983-CS
    United States v. Jose Rivera, No. 7:16-cr-169-CS-1

Dear Judge Seibel:

I respectfully submit this letter in response to the Court’s order of December
9, 2019, directing Mr. Rivera to provide an update regarding his pending
motion under 28 U.S.C. § 2255 based on Johnson v. United States, 135 S. Ct.
2551 (2015).

Mr. Rivera intends to pursue his Johnson motion but cannot proceed in this
Court until he receives permission to do so from the Second Circuit.

As the Court is aware, Mr. Rivera sought permission from the United States
Court of Appeals for the Second Circuit for leave to file a second or successive
motion under 28 U.S.C. § 2255. See Second Circuit Nos. 16-2256; 16-1683.
Both cases were stayed pending final decisions in United States v. Hill,
Second Circuit No. 14-3872, and United States v. Barrett, Second Circuit
No. 14-2641. After those cases were decided, Mr. Rivera’s leave applications,
like many others, were held in abeyance pending the Supreme Court’s
decision in United States v. Davis, 139 S. Ct. 2319 (2019).

In Davis, the Supreme Court held that the residual clause of § 924(c)(3)(B) is
“unconstitutionally vague.” See id. In turn, the Second Circuit held that
because the residual clause at § 924(c)(3)(B) is unconstitutionally vague,
conspiracy to commit Hobbs Act robbery—which could qualify only under the
    Case 7:12-cr-00169-CS Document 24 Filed 12/23/19 Page 2 of 2



residual clause—was not a crime of violence for purposes of § 924(c). United
States v. Barrett, 937 F.3d 126 (2d Cir. 2019).

Following those decisions, on October 28, 2019, Mr. Rivera filed a request in
the Circuit to lift the stay of his applications and grant him permission to
proceed with the second/successive § 2255 motion that is pending before this
Court. See Dkt. No. 25, 16-2256. Mr. Rivera argued that, after Davis,
attempted Hobbs Act robbery is not a “crime of violence” because that
inchoate offense does not have as an element the use, attempted use, or
threatened use of physical force. See id. On November 15, 2019, the
Government filed a letter opposing Mr. Rivera’s request. See Dkt. No. 31, 16-
2256. The parties await the Second Circuit’s decision.

Therefore, we ask this Court to continue to hold Mr. Rivera’s Johnson
petition in abeyance pending the Second Circuit’s decision regarding his
leave applications. (In the alternative, the Court can immediately transfer
Mr. Rivera’s § 2255 motion to the Second Circuit, see Corrao v. United States,
152 F.3d 188, 190–91 (2d Cir. 1998). However, this may only lead to
additional confusion.) Given that the parties have completed their
submissions to the Circuit, we respectfully request that this Court hold his
instant petition in abeyance until a decision is rendered. Within 30 days of
receiving that decision, Mr. Rivera will file a brief with this Court.

Respectfully submitted,
/s/                                   Application granted. Petitioner shall advise the Court
Sylvie Levine                         within 7 days if the application to file a second/successive
Assistant Federal Defender            petition is denied, and shall file a brief within 30 days if it s
212-417-8729                          granted. If Petitioner files a brief, the Government will
                                      have 30 days to respond, and Petitioner will have 14 days
                                      to reply.

cc: Counsel of Record (by ECF)




                                                       12/26/19




                                       2
